Exhibit 99.2 Excel Corporation and Subsidiary and Excel Business Solutions, Inc. Proforma Condensed Combined Balance Sheet December 31, 2012 Assets (Unaudited) Excel Corporation and Sub (Parent) Excel Business Solutions, Inc. (Subsidiary) Proforma Increase (Decrease) Proforma Combined Current Assets Cash and cash equivalents $ Accounts receivable Notes receivable Accrued interest Total current assets Other Assets License agreements Goodwill (A) Investment in subsidiary (A) )(B) Total other assets Total Assets Liabilities and Stockholders’ Equity Current Liabilities Accounts payable Note payable Accrued expenses Accrued corp tax Advance due to shareholders Shares subject to mandatory redemption Total current liabilities Stockholders’ Equity Preferred stock Common stock (A) )(B) Additional paid-in capital (A) Accumulated deficit ) ) ) Total stockholders’ equity ) Total Liabilities and Stockholders’ Equity $ 1 Excel Corporation and Subsidiary and Excel Business Solutions, Inc. Proforma Condensed Combined Statement of Operations (Unaudited) Excel Corporation Sub for the Year Ended and December 31, 2012 (Parent) Excel Business Solutions, Inc. from November 8, 2012 (date of inception) to December 31, 2012 (Subsidiary) Proforma Increase (Decrease) Proforma (Combined) Revenues Service fee income $ Less: cost of sales Gross profit Expenses Filing fees Edgar filing fees Advertising Telephone Outside services Transfer agent fees Legal and accounting Automobile Bank charges Dues and subscriptions Reimbursement of expenses Miscellaneous License expense Total expense Net loss before other incomeand income taxes ( 460,532
